Name: Commission Regulation (EEC) No 1365/82 of 2 June 1982 laying down standard rates for the financing, by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of expenditure resulting from the free distribution of products withdrawn from the market by producers' organizations, or bought in by the intervention agencies, in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: trade policy;  plant product; NA;  financing and investment
 Date Published: nan

 No L 153/ 14 Official Journal of the European Communities 3 . 6 . 82 COMMISSION REGULATION (EEC) No 1365/82 of 2 June 1982 laying down standard rates for financing, by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of expenditure resulting from the free distribution of products withdrawn from the market by producers' organizations, or bought in by the intervention agencies , in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, on the common organization of the market in fruit and vegetables (6), as last amended by Regulation (EEC) No 1116/81 0 ; Whereas the measures provided for in this Regulation are in agreement with the opinion of the EAGGF Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying in, storage and sale of agricultural products by intervention agencies ('), Article 1 Whereas Article 7 of Regulation (EEC) No 3247/81 stipulates that, under the procedure laid down in Article 13 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agri ­ cultural policy (2), as last amended by Regulation (EEC) No 3509/80 (3), standard rates, uniform throughout the Community, should be fixed for the financing of expenditure resulting from the free distribution, under Community rules, of products bought in by an inter ­ vention agency or withdrawn from the market ; The standard rates to be applied, pursuant to Article 7 of Regulation (EEC) No 3247/81 , for the financing by the European Agricultural Guidance and Guarantee fund, Guarantee Section, of expenditure resulting from free distribution as provided for in Article 21 of Regu ­ lation (EEC) No 1035/72 shall be the following :  distance less than 25 km : 0-95 ECU per 100 kg gross,  distance not less than 25 km but less than 200 km : 2-05 ECU per 100 kg gross,  distance not less than 200 km but less than 350 km : 2-80 ECU per 100 kg gross,  distance not less than 350 km but less than 500 km : 4-20 ECU per 100 kg gross,  distance not less than 500 km : 5-55 ECU per 100 kg gross, these reates being increased by 0-45 ECU per 100 kg gross in the case of transport by refrigerated wagon or other refrigerated vehicle . Whereas these standard rates were fixed by Council Regulation (EEC) No 273/72 of 7 February 1972 laying down general rules for the financing of inter ­ vention expenditure in respect of the internal market in fruit and vegetables (4), as amended by Regulation (EEC) No 1735/79 (*) ; whereas Article 8 of Regulation (EEC) No 3247/81 repealed Regulation (EEC) No 273/72 with effect from 1 January 1982 ; whereas, therefore, the standard rates applicable with effect from that date should be fixed for products withdrawn from the market or bought in pursuant to Article 21 of Council Regulation (EEC) No 1035/72 of 18 May 1972 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982.(') OJ No L 327, 14. 11 . 1981 , p . 1 . (2) OJ No L 94, 28 . 4 . 1970, p . 13 . (3) OJ No L 367, 31 . 12 . 1980, p. 87 . (4) OJ No L 35, 9 . 2 . 1972, p . 3 . 0 OJ No L 199, 7. 8 . 1979, p . 26 . (6) OJ No L 118 , 20 . 5. 1972, p . 1 . 0 OJ No L 118 , 30 . 4 . 1981 , p . 1 . 3 . 6 . 82 Official Journal of the European Communities No L 153/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1982. For the Commission Poul DALSAGER Member of the Commission